Heather Clement /s




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 8, 2015

                                        No. 04-15-00153-CV

                                      Tina M. Allen SOUZA,
                                            Appellant

                                                 v.

                                   Heather Clement TESSMER,
                                             Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-15319
                             Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

           The panel has considered Appellant’s Motion for Rehearing, and the motion is DENIED.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court